 1

 2

 3

 4

 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11
     FRANCO MACIAS, et al.,                              CASE NO.: 1:18-cv-01634-DAD-JLT
12

13                               Plaintiffs,             ORDER GRANTING STIPULATION
                                                         ALLOWING PLAINTIFFS TO FILE FIRST
14          vs.                                          AMENDED COMPLAINT FOR DAMAGES
                                                         (Doc. 24)
15   CITY OF DELANO,
16
                                 Defendants.
17

18          The parties have stipulated to allow the plaintiff to file an amended complaint to name the

19   officer who shot the decedent (Doc. 24). Thus, the Court ORDERS:

20          1.      The plaintiff may file their amended complaint (attached to the stipulation (Doc. 24)
21   as exhibit A) within three court days;
22          2.      The defendants have 21 days from the filing of the amended complaint to file their
23   responsive pleading.
24
     IT IS SO ORDERED.
25

26      Dated:     September 10, 2019                         /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
